This is an appeal from a judgment in favor of the plaintiffs adjudging that the plaintiffs were the owners of the title to the lands in Deyo Park from the physical “ bank ” to the shore line in the westerly hah of the Deyo farm; that the defendant is entitled, as an appurtenance of his lots, to the use of such land between the bank and the shore line for access to the lake in common with the other owners of lots adjoining said Deyo Park. Judgment and order appealed from unanimously affirmed, with costs. Present — HiE, P. J., Crapser, Bliss, Heffeman and Foster, JJ.